Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 28, 2017

                            No. 04-17-00421-CR & 04-17-00422-CR

                                   John Gabriel GUAJARDO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2014CR6729 & 2014CR9091
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
        In the interest of the efficient administration of the court’s docket, we ORDER Appeal
Nos. 04-17-00421-CR and 04-17-00422-CR consolidated. The parties must file motions, briefs,
and other pleadings as if the appeals were one, but put both appeal numbers in the style of the
case. However, a record must be filed in each appeal. The record in each case will remain
separate and, if supplementation of the record becomes necessary, the supplemental material
must be filed in the appeal to which it applies. The cases must be argued together in one brief, as
in a single appeal, and if oral argument is requested and granted, the entire case must be argued
as a single appeal, with the total time limit for each party equal to the ordinary time limit for a
party in a single appeal. The court will dispose of both appeals in the same judgment, opinion,
and mandate.

        We order the clerk of this court to service copies of this order on all counsel, the district
clerk, and the court reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk